DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the preliminary amendment filed 11/24/2020. Claims 1 and 13 are amended. Claims 5 and 21-22 are cancelled. Claims 1-4, 6-20 and 23 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In particular, claim 23 recites “…the patient” (line 3). There is a lack of antecedent basis for this limitation in the claim. Hence, the metes and bounds of the claim cannot be discerned.
	In view of the above rejection under 35 USC § 112 (b), claim 23 is rejected as best understood.
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson (US 6425764 B1) in view of Smith (US 20080043097 A1), and further in view of Derenne et al. (US 20120075464 A 1) (Derenne).
Re claims 1, 13 and 23:
	[Claims 1 and 23]  Lamson teaches of an apparatus for use in the conduct of cognitive behaviour therapy, the apparatus comprising: a surround vision system (col 1, lines 24-27: invention will be used in medical, psychiatry, psychotherapy, education, selfhelp, home, and entertainment environments and produced with computer hardware and computer software; col 3, lines 1-2: treat depression by brainwave training for the purpose of achieving biofeedback; col 12, lines 47-55: fully interactive three-dimensional virtual reality environments…achieved with…surround projection screens or monitors.
a surround vision system comprising: an enclosure including at least a plurality of walls, a ceiling and a floor, the enclosure providing completely enclosed space, wherein at least two of the plurality of walls each include a respective screen, wherein one of the plurality of walls includes a closable access to and from the enclosure; and  a plurality of projectors and at least one processor (figure 1 and associated text; ¶ 6: apparatus used for a wide variety of training purposes; ¶s 16-18), the plurality of projectors configured to project images onto the respective screens  such that the images may be viewed from within the substantially enclosed space, wherein the at least one processor synchronises the projection of images onto each screen such that the images are perceived by the viewer as being uninterrupted (¶s 19-22; abstract:…the processor synchronises the projection of images onto the or each screen such that the images are perceived by the viewer as being uninterrupted).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate the surround vision system of Smith within the teachings of Lamson so as to yield the predictable result of treating psychiatric conditions by immersion into an alternative virtual reality environment that places the patient in an enclosure as claimed, and in turn, further enhances the viewer's experience.
	Lamson in view of Smith teaches of sets of recorded scenes each relating to the same theme, each set representing a different level of difficulty to the individual receiving therapy in dealing with the theme (Lamson: col 2, lines 60-65; col 17, lines 6-23). In the event this interpretation is viewed as not being reasonable, in 
	Lamson in view of Smith teaches of a controller for controlling the displaying images of a set on the screens of the surround vision system; and a command device adapted to communicate with the controller and for use by a person overseeing the delivery of therapy to the individual or by the individual receiving therapy for controlling the display of scenes on the screens of the surround vision system (Lamson: figure1: patient input device 22…keyboard 32…mouse 34; col 8, lines 10-13: visual, auditory, and tactile sensory inputs in the virtual environment are under the control of the user or patient; col 25, lines 1-26; Smith: ¶ 6: allowing an individual to interact with images projected onto the screen; ¶ 22; ¶ 26). 
	Lamson in view of Smith teaches of using cameras within the enclosure (Smith: ¶s 9, 23-24 and 41). However,  Lamson in view of Smith does not explicitly teach of the enclosure including a position within the enclosure for an individual receiving therapy and a therapist providing therapy, and a camera associated with the position within the enclosure the command device usable either byFirst Named Inventor: Jeremy ParrApplication No.: 14/888,642-3- the therapist providing therapy or by the individual receiving therapy from within the enclosure for controlling the display of scenes on the screens of the surround vision system; wherein the camera is located in the enclosure and directed towards the position for the individual receiving therapy and the therapist providing therapy during use of the apparatus, [Claim 23] wherein the apparatus further comprises a display screen situated outside the enclosure and wherein the camera configured to capture the behaviour of the patient and therapist during use of the apparatus is connected to the display screen situatedFirst Named Inventor: Jeremy ParrApplication No.: 14/888,642 -8-outside the enclosure for display of images captured by said camera on said display screen in real time. However, utilizing video cameras for monitoring patients and caregivers within a room in a caregiver setting, such as a treatment center were old and well-known at the time before the effective filing date of the invention, as evidenced by Derenne (figure 3 and associated text; ¶ 2; ¶ 3; ¶s 9-11; ¶ 18: One or more of the video cameras…record digital images…camera would have the advantage of detecting one or more human; ¶ 39: provide remote broadcasting of video information to remote locations, such as a nurse's station, a nurse's mobile device, a website accessible to relatives of the patient; ¶ 49: real-time pressure map on the patient's body; ¶ 51; ¶s 93-94: real time images of the patient). It is important to note that the camera(s) of Smith could obviously be used to capture more than the patient, in particular, the camera(s) of Smith could obviously be positioned to capture the patient and another person in the enclosure. It is further Lamson: col 8, lines 10-13; col 12, lines 35-38) and provide a position within the enclosure for the individual receiving therapy and the therapist providing therapy, and a camera associated with the position within the enclosure, the command device usable either by the therapist providing therapy or by the individual receiving therapy from within the enclosure for controlling the display of scenes on the screens of the surround vision system; wherein the camera 
	[Claims 13]  Lamson teaches of a method of performing cognitive behaviour therapy using an apparatus comprising: a surround vision system including a plurality of screens (col 1, lines 24-27: invention will be used in medical, psychiatry, psychotherapy, education, selfhelp, home, and entertainment environments and produced with computer hardware and computer software; col 3, lines 1-2: treat depression by brainwave training for the purpose of achieving biofeedback; col 12, lines 47-55: fully interactive three-dimensional virtual reality environments…achieved with…surround projection screens or monitors); providing sets of recorded scenes each set relating to the same theme, each set representing a different level of difficulty to the individual receiving therapy in dealing with the theme (col 2, lines 60-65; col 17, lines 6-23). In the event this interpretation is viewed as not being reasonable, in the Office Action dated 02/23/2018, the Examiner officially noticed that it is well-known that therapy/training/exercise environments generally provide content corresponding to the level of the individuals participating in the therapy/training/exercise. Because the Applicant did not traverse the officially noticed 
	Lamson is silent on but Smith teaches of providing a surround vision system including a plurality of screens, the surround vision system comprising: an enclosure including at least a plurality of walls and a floor, the enclosure substantially enclosing a space, wherein at least two of the plurality of walls each include a respective screen, wherein one of the plurality of walls includes a closable access to and from the enclosure; and a plurality of projectors and at least one processor (figure 1 and associated text; ¶ 6: apparatus used for a wide variety of training purposes; ¶s 16-18), the plurality of projectors configured to project images onto the respective screens such that the said images may be viewed from within the said substantially enclosed space, wherein the at least one processor synchronises the projection of images onto each screen such that the images are perceived by the viewer as being uninterrupted (¶s 19-22; abstract:…the processor synchronises the projection of images onto the or each screen such that the images are perceived by the viewer as being uninterrupted).  Therefore, it 
	Lamson in view of Smith, does not explicitly teach of defining within the enclosure a position for an individual receiving therapy and a therapist providing therapy. However, Lamson in view of Smith teaches (Smith: abstract) that “a person in the enclosure…perceives that he is viewing a 3-dimensional scene and feels as though he is immersed in the environment portrayed by the images on the screens,” and that “this facility could be useful in training exercises…where a provision for participants…to interact with each other provides an enhanced participation experience.” Hence, it would have been prima facie obvious to one of ordinary skill ion the art, before the effective filing date of the invention, that when faced with the issue of providing virtual reality immersion therapy for treating a psychological, psychiatric, or medical condition, in a surround vision enclosure, one would have looked to take advantage of and incorporate well-known practices of therapists by defining within the enclosure a position for an individual receiving treatment and a therapist providing treatment since it is common knowledge that most therapists opt for a couch or a pair of chairs as their furniture choices. This would have predictably yielded an immersive therapy enclosure with traditional furnishing to provide designated seating arrangements for conventional therapist and patient interactions so that the enclosure includes at least a plurality of walls and a floor, the enclosure substantially enclosing a space, and including a position 
	Lamson in view of Smith teaches of providing a controller for controlling the displaying of sets of scenes on the screens of the surround vision system (figure1: computer 10); providing a command device usable by either the therapist providing therapy or the individual receiving therapy from within the enclosure for controlling the display of scenes on the screens of the surround vision system; and displaying selected sets of scenes in a selected order on the screens of the surround vision system (Lamson: figure1: patient input device 22…keyboard 32…mouse 34; col 8, lines 10-13: visual, auditory, and tactile sensory inputs in the virtual environment are under the control of the user or patient; col 25, lines 1-26; Smith: ¶ 6: allowing an individual to interact with images projected onto the screen; ¶ 22; ¶ 26).
	Lamson in view of Smith does not explicitly teach of the enclosure including a position within the enclosure for an individual receiving therapy and a therapist providing therapy, and a camera associated with the position within the enclosure; providing a command device usable by either the therapist providing therapy or the individual receiving therapy from within the enclosure for controlling the display of scenes on the screens of the surround vision system; directing the camera located in the enclosure towards the position for the individual receiving therapy and the therapist providing therapy for recording the behaviour of individual receiving therapy and the therapist providing therapy during use of the apparatus; and recording during use of the apparatus the behaviour of an individual receiving therapy and a therapist providing therapy with the camera located in the enclosure directed towards the position for the individual receiving therapy and the therapist providing therapy. However, utilizing video cameras for monitoring patients and caregivers within a room in a caregiver setting, such as a treatment center were old and well-known at the time before the effective filing date of the invention, as evidenced by Derenne (figure 3 and associated text; ¶ 2; ¶ 3; ¶s 9-11; ¶ 18: One or more of the video cameras…record digital images…camera would have the advantage of detecting one or more human; ¶ 39: provide remote broadcasting of video information to remote locations, such as a nurse's station, a nurse's mobile device, a website accessible to relatives of the patient; ¶ 49: real-time pressure map on the patient's body; ¶ 51; ¶s 93-94: real time images of the patient). It is important to note that traditionally, medical, psychiatry, psychotherapy or education is conducted in person/face to face in a room/office. This is evidenced by the instant Specification which admits that “[A] known method of attempting to assist an individual with a problem of the type described above includes a psychologist or therapist accompanying the individual to the environment in which the particular problem occurs” (see instant specification, ¶ 5). It is apparent that, in an in-person/face to face interaction of an individual receiving therapy with a therapist providing therapy in a room/office having a camera monitoring the interaction, the camera would capture images of the individual receiving therapy and the therapist providing therapy. It is further apparent that the images of the individual receiving therapy and the therapist providing therapy may be provided remotely. Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, when faced with the issue of providing virtual reality immersion therapy for treating a Lamson: col 8, lines 10-13; col 12, lines 35-38) to be within an enclosure including a camera associated with the position within the enclosure; providing a command device usable by either the therapist providing therapy or the individual receiving therapy from within the enclosure for controlling the display of scenes on the screens of the surround vision system; directing the camera located in the enclosure towards the position for the individual receiving therapy and the therapist providing therapy for recording the behaviour of the patient and therapist during use of the apparatus; and recording during use of the apparatus the behaviour of an individual receiving therapy and a therapist providing therapy with the camera located in the enclosure directed towards the position for the individual receiving therapy and the therapist providing therapy. This would predictably provide a virtual reality environment that not only allows a particular patient to conduct self-help therapy but also allows face-to-face therapy interactions between the particular patient and his/her clinician.
Re claim 2:
	[Claim 2]  Lamson in view of Smith and Derenne teaches of the method of claim 1, wherein the surround vision system includes a sound system configured to play and emit sound synchronised with the images shown on the screens of the system (Lamson: col 17, lines 53-67: The audio output is triggered by the patient's actions in the virtual environment).
Re claims 3 and 4:
	[Claims 3 and 4]  Lamson in view of Smith and Derenne teaches of the apparatus according to Claim 1, further including one or more devices selected from the group consisting of a heart rate monitor, a blood pressure sensor, a skin temperature sensor and an eye tracker, wherein the or each device is in communication with the controller (Lamson: col 15, lines 23-30: heart rate and blood pressure...recording; col 18, lines 1-16: events coordinated with physiological (heart rate, blood pressure) measures).
Re claim 6:
	[Claim 6]  Lamson in view of Smith does not explicitly teach wherein the command device comprises a hand held remote control. However, in the Office Action dated 02/23/2018, the Examiner officially noticed that it is well-known that the concept and advantages of using a hand held remote control were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the claimed invention. Because the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 02/23/2018 have since been considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to 
Re claim 7:
	[Claim 7]  Lamson in view of Smith and Derenne teaches of the apparatus according to Claim 1, wherein the command device is adapted to interact with a screen of the surround vision apparatus (Lamson: col 12, lines 53-55: hand-held grip, permit the user to interact with objects and navigate within the virtual environment).
Re claim 8:
	[Claim 8]  Lamson in view of Smith does not explicitly teach including an eye tracking system wherein the command device comprises a part of the eye tracking system. However, in the Office Action dated 02/23/2018, the Examiner officially noticed that the concept and advantages of using an eye tracking device during therapy processes used for treating psychiatric, psychological, mental health, medical, educational, and self-help conditions were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the claimed invention. Because the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 02/23/2018 have since been considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Therefore, it would have been obvious to one skilled in the art at the 
Re claim 9:
	[Claim 9]  Lamson in view of Smith and Derenne teaches of the apparatus according to Claim 1, wherein the command device includes a glove adapted to interact with a screen of the surround vision system (Lamson: col 26, lines 1-3: force feedback glove).
Re claim 11:
	[Claim 11]  	Lamson in view of Smith and Derenne further teaches of one or more devices selected from the group consisting of the heart rate monitor, the blood pressure sensor, the skin temperature sensor and the eye tracker (Lamson: col 9, line 53-55; col 15, lines 23-26). However, Lamson in view of Smith and Derenne does not explicitly teach wherein the controller is configured to record the scene displayed, the commands given via the command device and the output of the one or more devices selected from the group consisting of the heart rate monitor, the blood pressure sensor, the skin temperature sensor and the eye tracker. Nonetheless, in the Office Action dated 02/23/2018, the Examiner officially noticed that the concept and advantages of recording scenes, commands and monitored data were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the claimed invention. Because the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 02/23/2018 have since been considered admitted prior art. 
Re claim 12:
	[Claim 12]  Lamson in view of Smith and Derenne teaches of the apparatus according to Claim 1, further including a library of sets of scenes, wherein a set of scenes is one of:  a plurality of scenes each of a different scenario; and a plurality of scenes each of a different level of challenge for the same scenario; and a plurality of scenes each directed to relaxing the individual receiving therapy (Lamson: cols 17-22). In the event the above interpretation is viewed as not being reasonable, the Examiner officially noticed that the concept and advantages of using a library of sets of scenes were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the claimed invention. Because the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 05/15/2019 are 
Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Lamson in view of Smith and Derenne by including a library of sets of scenes as claimed, to obtain predictable results of improved virtual immersion therapy for treating psychological, psychiatric, medical, educational and self-help problems with the additional feature of having an expanded source of training materials.
Re claim 20:
	[Claim 20]  Lamson in view of Smith and Derenne is silent on wherein the position for the individual receiving treatment and the therapist providing treatment is a seat. Nonetheless, Derenne teaches of a patient and a caregiver in a room (figure 3 and associated text,). However, it is apparent that in a psychiatry or psychotherapy environment, a therapist would interact with individual receiving treatment through commonly used settings. It is officially noticed that it is common practice to use a chair and a sofa/couch to accommodate a patient and a therapist in a typical psychiatry or psychotherapy environment. Using a single sofa/couch as opposed to a chair and a sofa/couch is an obvious matter of preference that would provide the benefit of using less furniture and therefore save on space required to seat both the patient and therapist. Hence, it would have been prima facie obvious to one of ordinary skill ion the art, before the effective filing date of the invention, that when faced with the issue of providing virtual reality immersion therapy for treating a psychological, .
Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Smith and Derenne, as applied to claim 13, and further in view of Gillies et al. (US 20140046121 A1) (Gillies).
Re claims 10 and 14-17:
	[Claims 10 and 14-17]  Lamson in view of Smith and Derenne teaches of monitoring anxiety levels in the person receiving the therapy by monitoring outputs of one or more devices selected from the group consisting of a heart rate monitor, a blood pressure sensor, a skin temperature sensor and an eye tracker (Lamson: col 9, line 53-55). Lamson in view of Smith and Derenne is silent on but Gillies teaches of comparing the monitored outputs with threshold levels; and recording, by the controller, the outputs of each of the one or more devices; providing an indicative level of at least one of: heart rate, blood pressure, skin temperature and eye movement for each set of scenes; selecting sets of scenes to be displayed on the screens of the surround vision apparatus according to the monitored outputs of the one or more provided monitoring devices and the indicative level of at least one of: heart rate, blood pressure, skin temperature and eye movement for each set of scenes (¶ 15: display images and/or video with a certain anxiety provoking level 
	Lamson in view of Smith, Derenne and Gillies appear to be silent on overriding the scenes selected for display as claimed. Nonetheless, as shown above, Gilles teaches of comparing the monitored anxiety level against indicative anxiety levels associated with the scenes selected for display and choosing images and/or video to be displayed depending on the current state of the patient. Additionally, the feature of determining images and/or video to be displayed based on physiological information exceeding a threshold is an obvious variation of Gilles feature of determining images and/or video to be displayed based on physiological information being below a threshold as it is common to provide feedback based on collected data being below or above a predetermined value to predictably address desired conditions. Furthermore, in the Office Action dated 02/23/2018, the Examiner officially noticed that the concept and advantages of using an over-ride feature were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the claimed 
Re claims 18 and 19:
	[Claims 18 and 19]  Lamson in view of Smith and Derenne is silent on but Gillies teaches of displaying a set of relaxation scenes (¶s 20 and 58: the images or videos comprises an object triggering an anxiety reflex in a patient, and a second category triggering relax reflex in a patient). Although Gillies does not explicitly teach of the relaxation scenes being selected from the group consisting of: a dolphin scene: a field scene with swaying grass; and a scene displaying balls piling up and crashing to the ground, the differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The nature of the material being displayed in the claims (the specific relaxation scenes) only means something to the human mind, and does not otherwise alter the steps of the claimed invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of In re Gulack, 703 F.2d 1381, 1385,217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to display the specific relaxation scenes claimed because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
	Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the claimed relaxation scenes as taught by Gillies within the teachings of Lamson in view of Smith and Derenne so as to yield the predictable result of enhancing patient's training of reducing anxiety association.
 	 Lamson in view of Smith, Derenne and Gillies does not explicitly teach of interrupting the display of scenes as claimed. However, in the Office Action dated 02/23/2018, the Examiner officially noticed that the concept and advantages of stopping therapy/training delivery and changing to a more appropriate regimen were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the claimed invention and that therapy/training scenarios are generally scenarios which have been tested and validated in the past to create a specific emotional/physiological reaction or can be customized for a specific individual. Because the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 02/23/2018 have since been considered admitted prior art. See MPEP § 2144.03(C) and particularly 
	Moreover, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to have modified the teachings of Lamson in view of Smith, Derenne and Gillies by displaying scenes that the individual would have found relaxing prior to displaying scenes relating to the theme to obtain predictable results of improved virtual immersion therapy for treating psychological, psychiatric, medical, educational and self-help problems with known practices to ensure desired reactions are accurately recorded.
Response to Arguments
Claims Rejections - 35 U.S.C. 112
	The previous claim rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendment. However, the Applicant’s amendment necessitated a new rejection of claim 23 under 35 U.S.C. 112(b) as shown above and not repeated herein.
Rejections Under 35 U.S.C. § 103

	Applicant first argues that “combining the teachings of Lamson and Smith in such a way that the enclosure includes positions for both the individual receiving therapy and a therapist providing therapy" would result in a solution that is fundamentally inconsistent with the express teachings and purpose of Lamson”, that “Lamson does not describe an apparatus for use in conducting cognitive behaviour therapy (where a therapist is present with a patient)” and that “[I]nstead, Lamson specifically differentiates the Virtual Therapy it describes from cognitive behaviour therapy”. Applicant goes on to state that “[A] person of ordinary skill in the art reading Lamson would understand that the therapy proposed therein is one that is under the control of the user, and not under the control of a therapist providing therapy”. The Examiner respectfully submits these arguments are not persuasive. The statements that “[V]irtual Therapy is
a form of treatment that provides exposure under the control of the patient”, that  “[P]revious exposure methods brought the patient into contact with reality in the presence of the clinical practitioner”, that “the very essence of Lamson is that a therapist is not present physically with the person receiving therapy” and any other similar Applicant’s references asserting benefits or advantages over other “virtual environment” do not preclude using the “controlled environment” as claimed as there are no physical elements to do so. Nothing in the teachings of the prior art precludes therapy under the control of the therapist or the patient as claimed. Contrary to Applicant’s In re Gordon assertions, the prior art device is not rendered inoperable for its intended purpose. Additionally, Lamson deals with providing treatment/counseling in a virtual reality In re Ratti, 270 F.2d 810, 813 (CCPA 1959). Furthermore, as shown above, Smith establishes that the virtual/controlled environment may be used by a single user or multiple users. Therefore, the Examiner is not persuaded that neither Smith nor Derenne would have discouraged one of ordinary skill from combining the references with Lamson. See In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.). Further, references in a combination may be said to teach away where their combined teachings would produce a “seemingly inoperative device”. See In re Sponnoble, 405 F.2d 578, 587 (CCPA 1969). Teaching an aative or equivalent method, however, does not teach away from the use of a claimed method. See In re Dunn, 349 F.2d 433, 438 (CCPA 1965). In the instant case, the presence of the therapist providing therapy to the individual is an alternative to the individual receiving self-help instructions. Moreover, contrary to Applicant’s assertions, the rejections above do not rely on ”mere conclusory statements” but uses generally known facts, known facts from the instant application and from the prior art to establish a prima facie case of obviousness. In particular, conventionally/traditionally, medical, psychiatry, psychotherapy or education is conducted in person/face to face in a room/office. In particular, a method of providing therapy may be by having both a Ex parte Masham, 2 USPQ 2d 1647 (1987). Hence, the “controlled environment” being usable either by the therapist providing therapy or by the individual receiving therapy would have been obvious. Furthermore, it is apparent that, in an in-person/face to face interaction of an individual receiving therapy with a therapist providing therapy in a room/office having a camera monitoring the interaction, the camera would capture images of the individual receiving therapy and the therapist providing therapy. It is further apparent that the images of the individual receiving therapy and the therapist providing therapy may be provided remotely. The Derenne reference establishes that a room/enclosure could have a practitioner/doctor/therapist 
	It is the Examiner’s position that the above provides an articulated reasoning having a rational underpinning that sufficiently supports the legal conclusion of obviousness. In view of the foregoing, the instant claims remain rejected under 35 U.S.C. § 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715